Citation Nr: 1760111	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea and upper airway resistance syndrome, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION


The Veteran served on active duty from November 2011 to October 2012 and from February 2015 to September 2015, with additional periods of Active Duty for Training (ACDUTRA) from May 1986 to August 1986 and from October 1990 to February 1992.  More recently, the Veteran returned to active duty in September 2017.  Return to active duty during the pendency of an appeal does not alter the legal rights and responsibilities of the Veteran or VA with respect to a pending claim for benefits.  See VAOGCPREC 10-04. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board previously remanded this claim in November 2016 for additional development, which was completed.  

The issues of whether there was clear and unmistakable error in a June 2016 rating decision that denied service connection for gastroesophageal reflux disease (GERD); a petition to reopen the previously denied claim of service connection for GERD; and entitlement to an increased rating for posttraumatic stress disorder (PTSD) have been raised by the record in a December 2017 Appellate Brief.  

Effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155 (d).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150 (a). Instead, that person is considered to have requested an application form. Id.  It does not appear the Agency of Original Jurisdiction (AOJ) responded to this statement, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a sleep disorder and asserts that this disability is related to his service-connected PTSD.  

Previously, the Veteran asserted that his sleep disorder was the result of narcotic medication used to treat service-connected orthopedic disabilities.  See January 2010 notice of disagreement and February 2012 substantive appeal.  More recently, the Veteran's representative has related the sleep disorder to the Veteran's service-connected PTSD.  

In a December 2017 Appellate brief, the representative cited to articles and studies on the relationship between PTSD and sleep apnea.  The Board notes, however, that the Veteran has not been diagnosed with sleep apnea.  The Veteran has a current diagnosis of upper airway resistance syndrome.  See VA treatment records dated in March 2011 (with sleep study assessment of upper airway resistance syndrome and observed loud snoring).  A December 2016 VA examination report also shows that an examiner determined that the Veteran does not have a sleep apnea, but rather upper airway resistance syndrome, which is not related to service.

Nonetheless, the Veteran's representative has also asserted that there is a causal relationship between PTSD and disturbed sleep in general.  Thus, while further delay is regrettable, clarification is needed regarding the etiological relationship between the Veteran's upper airway resistance syndrome and his service-connected PTSD to properly address the contentions raised in the December 2017 Appellate brief.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private doctor who has treated his claimed sleep disorder.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records.  Also, obtain complete VA treatment records since December 2016.

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Return the file to the December 2016 VA examiner for an opinion on the nature and etiology of the upper airway resistance syndrome.  If that examiner is unavailable, the opinion should be provided by another examiner.  The entire claims file should be reviewed by the examiner.  The need for a physical examination of the Veteran, and any additional diagnostic testing, is left to discretion of the examiner offering the addendum opinion.  

The examiner is to state whether it is at least as likely as not that the Veteran's upper airway resistance syndrome is either (a) proximately caused by or, (b) aggravated by service-connected PTSD, including as a result of medication used to treat PTSD.

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the upper airway resistance syndrome prior to aggravation by the PTSD.

A complete rationale for the requested opinions should be provided.  The examiner is asked to consider the articles and studies referenced in the Appellate Brief to the extent that they are relevant.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




